USCA4 Appeal: 21-7398       Doc: 10        Filed: 02/23/2022      Pg: 1 of 3




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-7398


        JAMES C. WHALEY,

                             Petitioner - Appellant,

                      v.

        WARDEN TYGER RIVER CORRECTIONAL INSTITUTION,

                             Respondent - Appellee,

                      and

        SOUTH CAROLINA,

                             Respondent.


        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Henry M. Herlong, Jr., Senior District Judge. (4:20-cv-04366-HMH)


        Submitted: February 17, 2022                                   Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        James C. Whaley, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7398      Doc: 10           Filed: 02/23/2022    Pg: 2 of 3




        PER CURIAM:

               James C. Whaley seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2254 petition. The district court referred this case to a magistrate judge pursuant

        to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

        advised Whaley that failure to file timely, specific objections to this recommendation could

        waive appellate review of a district court order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Whaley received proper

        notice and filed timely objections to the magistrate judge’s recommendation, he has waived

        appellate review because the objections were not specific to the particularized legal

        recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

        that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

        the finding or recommendation on that issue with sufficient specificity so as reasonably to

        alert the district court of the true ground for the objection” (internal quotation marks

        omitted)). * Accordingly, we deny a certificate of appealability, deny Whaley’s motion for

        discovery, and dismiss the appeal.


               *
                 To the extent Whaley asserts on appeal that he is actually innocent of his
        underlying criminal offenses, a claim he preserved below, we conclude that he fails to make
        the requisite showing. See Mahdi v. Stirling, 20 F.4th 846, 893 n.32 (4th Cir. 2021) (noting

                                                      2
USCA4 Appeal: 21-7398         Doc: 10     Filed: 02/23/2022     Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     DISMISSED




        that showing of actual innocence requires demonstrating “factual innocence, not mere legal
        insufficiency” (internal quotation marks omitted)).

                                                    3